Name: Commission Regulation (EEC) No 3105/90 of 26 October 1990 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 296/32 Official Journal of the European Communities 27. 10. 90 COMMISSION REGULATION (EEC) No 3105/90 of 26 October 1990 fixing the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (4), as last amended by Regula ­ tion (EEC) No 2205/90 0 ;  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas Commission Regulation (EEC) No 634/86 of 28 February 1986 laying down specific rules on export refunds in the poultrymeat sector following the accession of Portugal and amending Regulation (EEC) No 1 89/86 (4) established the principle that no Community refund should be granted on poultrymeat products originating in Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regu ­ lation (EEC) No 1 235/89 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 9 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 (1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Regulation (EEC) No 2779/75 of the Council of 29 October 1975 (3), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; HAS ADOPTED THIS REGULATION : Article 1 Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the poultrymeat sector ; 1 . The list of products for which , when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in the Annex hereto. 2. The refund referred to in paragraph 1 shall not be granted in respect of exports to Portugal from 1 March 1986. 3. The refund referred to in paragraph 1 shall not be granted in respect of exports of products originating in Portugal. Whereas if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in Article 2 This Regulation shall enter into force on 1 November 1990. (') OJ No L 282, 1 . 11 . 1975, p. 77. H OJ No L 128, 11 . 5. 1989, p. 29. (3) OJ No L 282, 1 . 11 . 1975, p. 90 . (4) OJ No L 164, 24. 6. 1985, p. 1 . O OJ No L 201 , 31 . 7. 1990, p. 9 . O OJ No L 60, 1 . 3. 1986, p. 15. 27. 10. 90 Official Journal of the European Communities No L 296/33 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1990. For the Commission Ray MAC SHARRY Member of the Commission No L 296/34 Official Journal of the European Communities 27. 10. 90 ANNEX to the Commission Regulation of 26 October 1990 fixing die export refunds on poultrymeat Product code Destination of refund (*) Amount of refund . ECU/100 units 010511 00 000 10 4,20 09 5,00 01051910 000 01 8,40 010519 90 000 01 4,20 l ECU/100 kg 0105 91 00 000 01 17,00 02071011000 01 15,00 020710 15000 04 34,00 05 29,00 06 25,00 0207 10 19 100 ¢ 04 38,00 05 33,00 06 25,00 0207 10 19 900 01 25,00 0207 10 31 000 01 28,00 020710 39 000 01 28,00 0207 10 51 000 07 30,00 08 35,00 0207 10 55000 07 30,00 08 40,00 020710 59 000 07 30,00 08 40,00 0207 21 10 000 04 34,00 05 29,00 06 25,00 0207 21 90 100 04 38,00 05 33,00 06 25,00 0207 21 90 900 01 25,00 0207 22 10 000 01 28,00 0207 22 90 000 01 28,00 0207 23 11 000 07 30,00 08 40,00 0207 23 19 000 07 30,00 08 40,00 0207 39 11 110 01 8,00 0207 39 11 190   0207 39 11 910   0207 39 11 990 01 50,00 0207 39 13 000 02 30,00 03 28,00 0207 39 15 000 01 10,00 0207 39 21 000 01 37,00 0207 39 23 000 02 39,00 03 36,00 0207 39 25 100 02 30,00 03 28,00 0207 39 25 200 02 30,00 03 28,00 0207 39 25 300 02 30,00 03 28,00 0207 39 25 400 01 5,00 0207 39 25 900   0207 39 31 110 01 8,00 0207 39 31 190   0207 39 31 910   0207 39 31 990 01 50,00 0207 39 33 000 01 28,00 27. 10 . 90 Official Journal of the European Communities No L 296/35 Product code Destination of refund (') Amount of refund l ECU/100 kg 0207 39 35 000 01 13,00 0207 39 41 000 01 37,00 0207 39 43 000 01 18,00 0207 39 45 000 01 36,00 0207 39 47100 01 13,00 0207 39 47 900   0207 39 55110 01 8,00 0207 39 55190   0207 39 55 910   0207 39 55990 01 54,00 0207 39 57 000 01 44,00 0207 39 65 000 01 15,00 0207 39 73 000 01 44,00 0207 39 77 000 01 43,00 0207 41 10110 01 8,00 0207 41 10 190   0207 41 10 910   0207 41 10 990 01 50,00 0207 41 11 000 02 30,00 03 28,00 0207 41 21 000 01 10,00 0207 41 41 000 01 37,00 020741 51000 02 39,00 03 36,00 0207 41 71 100 02 30,00 03 28,00 0207 41 71 200 02 30,00 03 28,00 0207 41 71 300 02 30,00 03 28,00 0207 41 71 400 01 5,00 0207 41 71 900  _ 02074210 110 01 8,00 0207 42 10 190   0207 42 10 910   0207 42 10 990 01 50,00 0207 42 11 000 01 28,00 0207 42 21 000 01 13,00 0207 42 41 000 01 37,00 0207 42 51 000 01 18,00 020742 59 000 01 36,00 0207 42 71 100 01 13,00 0207 42 71 900   0207 43 15 110 01 8,00 0207 43 15190  __ 0207 43 15 910   0207 43 15 990 01 54,00 0207 43 21 000 01 44,00 0207 43 31 000 01 15,00 0207 43 53 000 01 44,00 0207 43 63 000 01 43,00 1602 39 11 100 01 19,00 1602 39 11 900   No L 296/36 Official Journal of the European Communities 27. 10. 90 (') The destinations are as follows : 01 All destinations except the United States of America, 02 Egypt, the Canary Islands, Ceuta and Melilla, Saudi Arabia, Bahrain, Qatar, Oman and the United Arab Emirates, 03 All destinations except the United States of America and those of 02 above, 04 Egypt, Saudi Arabia, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan and Singapore, 05 Canary Islands, Ceuta and Melilla, 06 All destinations except the United States of America and those of 04 and 05 above, 07 Hungary, Poland, Romania and Yugoslavia, 08 All destinations except the United States of America and those of 07 above, 09 Saudi Arabia, Bahrain, Oman, Qatar, the United Arab Emirates and the Republic of Yemen, 10 All destinations except the United States of America and those of 09 above. No : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).